IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00345-CV

GLENN WINNINGHAM, HOUSE OF FEARN,
                                                          Appellant
v.

CITY OF FORT WORTH, LAETITIA COLEMAN
BROWN, SARAH J. FULLENWIDER, OFFICER C.
PAGE, NINFA MARES, JAMES D. ROGERS,
JEFFREY HALSTEAD, AND WILLIAM RUMULY,
                                     Appellees


                          From the 67th District Court
                             Tarrant County, Texas
                          Trial Court No. 067-263565-13


                          MEMORANDUM OPINION


      Appellant, who has identified himself throughout this proceeding as “Glenn

Winningham; house of Fearn,” appeals the trial court’s order granting the City of Fort

Worth’s plea to the jurisdiction. On October 7, 2013, the Texas Supreme Court ordered

appellant’s appeal transferred from the Second Court of Appeals to this Court after all

seven justices on the Second Court of Appeals recused themselves. Following our
standard policies and procedures, by letter dated January 23, 2014, the Clerk of this

Court notified appellant that the clerk’s record in the above cause had apparently not

been filed because appellant had failed to pay or make arrangements to pay the clerk’s

fee for preparation of the record. In the same letter, the Clerk notified appellant that if

appellant wished to proceed with this appeal, he must pay or make arrangements to

pay the clerk’s fee and notify this Court of the actions taken within 21 days after the

date of the January 23, 2014 letter. The Clerk further warned that if appellant failed to

do so, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b).

       More than 21 days have passed and we have not been notified whether appellant

has paid or made arrangement to pay the clerk’s fee. Accordingly, this appeal is

dismissed. Id.; 42.3(b).

       We note that appellant has also failed to pay any filing fees in this appeal.

Absent a specific exemption, the Clerk of the Court must collect filing fees at the time a

document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP. P.,

Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of




Winningham v. City of Fort Worth                                                     Page 2
the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.




                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 27, 2014
[CV06]




Winningham v. City of Fort Worth                                                Page 3